


EXHIBIT 10-93


SECOND AMENDMENT TO THE
DTE ENERGY COMPANY
SUPPLEMENTAL RETIREMENT PLAN
(Amended and Restated Effective January 1, 2005)


As authorized by resolutions adopted by the DTE Energy Benefit Plan
Administration Committee on November 11, 2014, the DTE Energy Company
Supplemental Retirement Plan (Amended and Restated Effective January 1, 2005),
is amended as follows:


1.    Effective January 1, 2015, Article 6 is amended to read as follows:


ARTICLE 6
Employers’ Obligation


Section 6.1.    Qualified Plan Benefit. DTE Energy Corporate Services, LLC will
pay under this Plan any amount that any eligible employee would have been
entitled to receive under the Qualified Plan but for the limitation on
compensation under Section 401(a)(17) of the Code, the limitation on benefits
and contributions under Section 415 of the Code, and any other provision of the
Code or other law that the Committee hereafter designates. Also, DTE Energy
Corporate Services, LLC will pay under this Plan any amount that any eligible
employee would have been entitled to receive under the Qualified Plan but for
the exclusion of deferrals under the DTE Energy Company Supplemental Savings
Plan and the DTE Energy Company Executive Deferred Compensation Plan from the
definition of compensation under the option of the Qualified Plan applicable to
such Participant.
 
Section 6.2.    Executive Deferred Compensation Plan Benefit. DTE Energy
Corporate Services, LLC will credit a hypothetical bookkeeping account (“Make-Up
Account”) for each Participant with amounts intended to replace benefits (but
not earnings) under any plan maintained by DTE Energy Corporate Services, LLC
intended to be qualified under Code section 401(a) which are reduced as a result
of any deferrals under Sections 4.01, 4.02, or 4.03 of the DTE Energy Company
Executive Deferred Compensation Plan (“EDCP”):


(a)    Traditional Pension Plan Make-Up. DTE Energy Corporate Services, LLC will
credit to the Participant’s Make-Up Account an amount equal to the difference
between (i) the present value, determined under each applicable defined benefit
plan maintained by DTE Energy Corporate Services, LLC intended to be qualified
under Code section 401(a), including the MCN Traditional Option and the DTE
Traditional Option of the Qualified Plan (“Pension Plan”), of the benefit that
the Participant would have been entitled to receive under each such Pension Plan
but for his election to defer any amount under the EDCP, and (ii) the present
value, determined under each such Pension Plan, of the benefit that the
Participant is entitled to receive under such Pension Plan. Such credit will be
determined and credited as of the Participant’s date of termination of
employment.


(b)    Cash Balance Plan Make-Up. DTE Energy Corporate Services, LLC will credit
to the Participant’s Make-Up Account an amount equal to the additional increment
that would have been added to the Participant’s account under a cash balance
defined benefit plan maintained by DTE Energy Corporate Services, LLC intended
to be qualified under Code section 401(a), excluding the MCN Traditional Option
and the DTE Traditional Option of the Qualified Plan (“Cash Balance Plan”),




--------------------------------------------------------------------------------




but for his election to defer any amount under the EDCP. Such credit will be
determined and credited as of the last day of each calendar year.


Section 6.3.    Prior Plan Payments. If a Participant is in pay status as of
December 31, 2014 under this Plan or one of the Prior Plans, or has terminated
employment from a Participating Employer prior to January 1, 2015, the amount
and method of payment to the Participant will continue under the provisions of
this Plan or the applicable Prior Plan. All payments payable under this Section
6.3 will be paid by DTE Energy Corporate Services, LLC.


2.    Effective January 1, 2015, Section 7.6 is amended to read as follows:


Section 7.6.    Transfer to an Affiliated Company. Benefits for a Participant
who transfers employment from one Employer to an Affiliated Company will be
subject to the transfer provisions of the Qualified Plan. The Participant’s
participation in this Plan after the transfer will be conditioned on the
Participant’s continued participation in the Qualified Plan after the transfer.


This Amendment is executed on behalf of the Committee by its Chairperson, as
authorized by the Committee’s resolution.


Dated: November 11, 2014


/s/ LARRY E. STEWARD                
Larry E. Steward
Senior Vice President, Human Resources
Committee Chairperson




